RESOLUCIÓN
A la moción informativa de 15 de junio de 1999, radi-cada por la Junta de Calidad Ambiental, el Tribunal se da por enterado.
Lo acordó el Tribunal y lo certifica la Secretaria del Tribunal Supremo. La Juez Asociada Señora Naveira de Ro-dón emitió un voto particular, al cual se une el Juez Aso-ciado Señor Fuster Berlingeri.
(Fdo.) Isabel Llompart Zeno

Secretaria del Tribunal Supremo

*58— O —
Voto particular emitido por la Juez Asociada Señora Na-veira de Rodón, al cual se une el Juez Asociado Señor Fuster Berlingeri.
El 15 de junio de 1999, la Junta de Calidad Ambiental (en adelante J.C.A.) presentó una moción titulada “Moción informativa” con la cual acompañó la resolución que emi-tiera el 14 de junio de 1999, R-99-21-1 en el caso de la “Ruta 66”. En dicha moción nos solicita que tomemos “co-nocimiento de la Resolución R-99-21-1 [y que deter-minemos] como adecúa [da] y comple[ta] la DIA Final some-tida por la Autoridad de Carreteras y Transportación para el proyecto propuesto Ruta 66”.
Nos sorprende grandemente esta petición, ya que este asunto se encuentra en la actualidad en revisión ante el Tribunal de Circuito de Apelaciones. Resulta inapropiado que una parte pretenda, mediante la presentación de una supuesta moción informativa, obviar el trámite apelativo establecido, trayendo ante este Tribunal, a destiempo, un asunto que, como ya expresáramos, aún se encuentra ante la consideración del tribunal apelativo intermedio. Es de-ber de la representación legal de las partes evitar la mala utilización de los procedimientos judiciales. Este proceder ocupa innecesariamente el tiempo y los escasos recursos de los tribunales, y contribuye al congestionamiento y atraso en la resolución de los casos. No permitiremos este tipo de conducta.